DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-20 allowed as a result of Terminal Disclaimer filed on September 20, 2021.
The closest relevant arts are Miyagishima (2006/0260469), Dudley (5,275,636 A) and Brown (5,487,767 A).
Miyagishima discloses an interface air filter for use with an internal combustion engine comprising an air filter having a closed end and an open end (air filter element 41 may comprise any known filter element and is shown with closed front end 50 and an open back end 51, Fig. 1, paragraph 0026), a reducing coupling having a first end with a first engaging member having an external circumference and outer surface (an adapter assembly 44 (reducing coupling) is shown to have a first end with first engaging member (52) having an external circumference 78 and outer surface, Fig. 4), a second end with a second engaging member having an external circumference less than the first engaging member external circumference, and the second engaging member having an inner surface (second end is shown to comprise a second engaging member 53 having an external circumference less than the first engaging member and is shown to have an inner surface, Fig. 4), and the first engaging member of the reducing coupling being attached to the open end of the air filter (the first engaging member 52 of the adapter 44 (reducing coupling) may be adapted to couple with the back (open) end 
Dudley discloses an interface air filter and assembly for use with an internal combustion engine comprising a housing having an air intake port and an opening (housing 12 is shown to have air inlet means 14 connected to an inlet boot 50 (intake port) and outlet means 16 (opening), Figs. 1 & 4, col. 4, lines 54-56, col. 7, lines 18-35), 
Brown discloses a plurality of circumferential ridges being disposed on the outer surface of the first engaging member to engage the housing (plurality of circumferential ribs (ridges) are shown to be disposed on the interior outer surface of seal 60 (first engaging member) to engage axial portion of flange 74 of housing (housing), Fig. 2, col. 3, lines 63-66).
Claims 1-20 of this instant patent application differ from the disclosure of any one of Miyagishima (2006/0260469), Dudley (5,275,636 A) and Brown (5,487,767 A) in that the air intake assembly includes an air filter configured to produce filtered air, a sealed filter housing configured to house the air filter therein, and an intake tube configured to convey the filtered air to an internal combustion engine. The filter housing includes an air intake port configured to provide intake air to the air filter. The air filter is configured 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        September 27, 2021